Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
1.	Claims 1-10 allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1,closest prior art of record Griesbach et al. (DE 102016 106798, IDS Document, Translation does not include the paragraph numbering, referenced corresponding paragraphs in DE document)discloses a device (Figures 1-5, Figures ) for supplying energy to at least one intrinsically safe load in a potentially explosive environment (intrinsically safe loads 20, 21, Figures 1-2, 5), the device comprising: 
a housing (housing 23 of explosion-proof luminaire 22 with protection module 10 loads 21 inside 23, Figures 1-2, 5) including an electrical input (11, 12-13, Figures 1-5), wherein the housing is encapsulated in a pressure-proof manner (Abstract, “explosion proof luminaire (22) or another explosion-proof device”, Figure 5 shows explosion proof housing 23 with encapsulation at both ends), the electrical input is encapsulated in a pressure-proof manner (Figure 5 shows electrical input via encapsulated leads from connection plug 24 entering the explosion proof housing 23 via the encapsulated ends);
 an at least one electrical output is intrinsically safe (Abstract, Figure 5, Paragraph 71, “an intrinsically safe output power at several outputs 17 convert. At every exit 17 is a corresponding electrical load, such as a light emitting diode array of at least one light emitting diode 21 connectable or connected”); and 

wherein the ignition protection module is configured to convert an electrical voltage present at the electrical input into an intrinsically safe electrical voltage and to provide the intrinsically safe electrical voltage to the at least one electrical output (Figures 1-5, Abstract, “…The module (10) is designed to convert each non intrinsically safe input power on an input (11) into respectively one intrinsically safe output power on a plurality of outlets (17)”), 
wherein the ignition protection module is configured to convert an electrical current at the electrical input into an intrinsically safe electrical current and to provide the intrinsically safe electrical current to the at least one electrical output (Figures 1-5,  Abstract), and 
wherein the at least one electrical output has an electrical connection that is connectable to at least one intrinsically safe load (electrical connection 18, Figures 1-2, 5, Abstract). 
Griesbach does not disclose that the housing encapsulated in a pressure-proof manner having the electrical output (the electrical output is provided inside the housing with the electrical connection that is connectable to at least one intrinsically safe load in the housing, Griesbach also teaches explosion proofed protection module where luminaire housing is designed differently).
Burmeister (US 9,512,993) discloses a device (explosion-proof luminaire 1, Figures 1-4) for supplying energy to at least one intrinsically safe load in a potentially 
Griesbach or Burmeister, alone or in combination does not disclose the limitation of the housing encapsulated in a pressure-proof manner having the electrical output housing (Griesbach disclose explosion proof housing with encapsulation with load inside wherein the load does not require explosion-proof encapsulation and Burmeister discloses housing with load including explosion-proof encapsulation along with other elements, see also Applicant’s arguments toward the teaching in Griesbach), in combination with the other recited elements of the device of Claim 1, therefore allowable. Claims 2-6 depend from Claim 1.
Claim 7 recites a module for supplying energy to at one intrinsically safe load comprising a device including the allowable feature of Claim 1. Therefore, allowable for the same reason as for Claim 1. Claims 8-10 depend from Claim 7.  

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUCY M THOMAS/           Examiner, Art Unit 2836, 2/19/2022                                                                                                                                                                                             
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836